Citation Nr: 1706128	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  14-04 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to non-service-connected disability pension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from August 1952 to August 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the claim has since been transferred to the RO in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On his January 2014 VA Form 9, the Veteran requested a Travel Board hearing before a Veterans Law Judge.  He was scheduled for a Board hearing in October 2016.  In October 2016, the Veteran sent an e-mail stating that he does not currently reside in the United States and that he did not receive notification of the October 2016 Board hearing until after the date of the scheduled hearing.  He requested a new hearing date and that his son receive any notification letters regarding the rescheduled hearing.  His son's address is included in the October 2016 e-mail.  

In a February 2017 motion to remand for Travel Board hearing, the Veteran's representative requested that the case be remanded in order to reschedule the Veteran for a hearing due to the delay in receiving the notification letter of the hearing date.  The Board agrees, as good cause has been presented.  The case is therefore remanded to the AOJ in order to reschedule the Veteran for a hearing.       


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Travel Board hearing.  Send the notification letter of the Travel Board hearing to the address of the Veteran's son, which was provided in the Veteran's October 2016 e-mail, with a copy to the Veteran's representative.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




